Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
During a telephone conversation with Mr. Carter Reeb on 5/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  
Group II; Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Talebi Fard et al. [US 20200351980]. 

As per claim 1, Talebi teaches:
A method (Abstract) comprising: 
receiving, at a user equipment (UE), a configuration update command message from a network entity of a current public land mobile network (PLMN), the configuration update command message comprising an updated closed access group (CAG) information list; and the allowed CAG list for the PLMN in the received CAG information list does not include any CAG identification (CAG-ID). (e.g. ¶ 0238: In an example embodiment, the service request message may comprise an AN message. The UE-T (the UE) may send to the (R)AN the AN message comprising AN parameters, Service Request (the multicast information, the indication that the service request is for transmission of data packets for the VN group, activation of user plane connection for the VN group, and/or the like, List Of PDU Sessions To Be Activated, List Of Allowed PDU Sessions, security parameters, PDU Session status, 5G-S-TMSI, [NAS message container], and/or the like). The NAS message container may be included if the UE is sending a Service Request message as an Initial NAS message and the UE needs to send non-cleartext IEs. The List Of PDU Sessions To Be Activated may be provided by the UE when the UE wants to re-activate the PDU Session(s). The List Of Allowed PDU Sessions may provide by the UE when the Service Request is a response of a Paging or a NAS Notification for a PDU Session associated with non-3GPP access, and identifies the PDU Sessions that can be transferred to 3GPP access. In an example when NG-RAN is employed the AN parameters may comprise the multicast information, the indication that the service request is for transmission of data packets for the VN group, activation of user plane connection for the VN group, and/or the like, 5G-S-TMSI, Selected PLMN ID, PLMN ID (or PLMN ID and NID, and/or the like) and Establishment cause. The Establishment cause may provide the reason for requesting the establishment of an RRC connection. The AN parameters may further comprise a CAG Identifier if the UE is accessing the NG-RAN using a CAG cell. The UE may send Service Request message towards the AMF encapsulated in an RRC message to the NG-RAN. The RRC message(s) may be employed to carry the 5G-S-TMSI and the NAS message. In an example, if the Service Request is triggered by the UE for user data, the UE identifies, using the List Of PDU Sessions To Be Activated, the PDU Session(s) for which the UP connections are to be activated may be further included in the service request message. When the UE includes the List Of PDU Sessions To Be Activated, the UE may indicate PDU Sessions associated with the access the service request is related to. If the service request is triggered by the UE for signalling only, the UE doesn't identify any List Of PDU Sessions To Be Activated. If this procedure is triggered for paging response, and the UE has at the same time data packets to be transferred, the UE may identify the PDU Session(s) whose UP connections are to be activated in service request message, by the List Of PDU Sessions To Be Activated. Otherwise the UE does not identify any PDU Session(s) in the Service Request message for paging response. The UE may include always-on PDU Sessions which are accepted by the network in the List Of PDU Sessions To Be Activated even if there are no pending uplink data for those PDU Sessions or when the Service Request is triggered for signalling only or when the Service Request is triggered for paging response. If the Service Request over 3GPP access is triggered in response to the paging or NAS Notification indicating non-3GPP access, the Service Request message may identify the list of PDU Sessions associated with the non-3GPP access that can be re-activated over 3GPP in the List Of Allowed PDU Sessions. The PDU Session status may indicate the PDU Sessions available in the UE.) and
performing, by the UE, a local release of all protocol data unit (PDU) session(s) except for an emergency PDU session, if the entry for the PLMN in the received CAG information list includes an indication that the UE is only allowed to access the PLMN via CAG cells. (e.g. [0176] In an example, the AMF 155 may send to the SMF 160, an N11 message 1215, e.g., Nsmf_PDUSession_CreateSMContext request (comprising: SUPI or PEI, DNN, S-NSSAI, PDU session ID, AMF 155 ID, request type, N1 SM container (PDU session establishment request), user location information, access type, PEI, GPSI), or Nsmf_PDUSession_UpdateSMContext request (SUPI, DNN, S-NSSAI, PDU session ID, AMF 155 ID, request type, N1 SM container (PDU session establishment request), user location information, access type, RAT type, PEI). In an example, if the AMF 155 may not have an association with the SMF 160 for the PDU session ID provided by the UE 100 (e.g. when request type indicates initial request), the AMF 155 may invoke the Nsmf_PDUSession_CreateSMContext request, but if the AMF 155 already has an association with an SMF 160 for the PDU session ID provided by the UE 100 (e.g. when request type indicates existing PDU session), the AMF 155 may invoke the Nsmf_PDUSession_UpdateSMContext request. In an example, the AMF 155 ID may be the UE's GUAMI which uniquely identifies the AMF 155 serving the UE 100. The AMF 155 may forward the PDU session ID together with the N1 SM container containing the PDU session establishment request received from the UE 100. The AMF 155 may provide the PEI instead of the SUPI when the UE 100 has registered for emergency services without providing the SUPT. In case the UE 100 has registered for emergency services but has not been authenticated, the AMF 155 may indicate that the SUPI has not been authenticated.)

As per claim 2, Talebi teaches:
The method of claim 1, wherein the configuration update command message comprises one or more of: a fifth-generation-globally unique temporary identity (5G-GUTI), a tracking area identify (TAI) list, one or more allowed network slice selection assistance information (NSSAI), one or more mapped single-NSSAIs, local area data network (LADN) information, a service area list, a mobile indicated connection only (MICO) indication, network identity and time-zone (NITZ) information, one or more configured NSSAI, one or more rejected NSSAI, a network slicing subscription change indication, one or more operator-defined access category definitions, a short message service (SMS) indication, a service gap time value, a UE radio capability identity, a 5G system registration result, or a UE radio capability identity deletion indication. (e.g. ¶ 0110; In an example, the UE 100 may send to the (R)AN 105 an AN message 805 (comprising AN parameters, RM-NAS registration request (registration type, SUCI or SUPI or 5G-GUTI, last visited TAI (if available), security parameters, requested NSSAI, mapping of requested NSSAI, UE 100 5GC capability, PDU session status, PDU session(s) to be re-activated, Follow on request, MICO mode preference, and/or the like), and/or the like). In an example, in case of NG-RAN, the AN parameters may include e.g. SUCI or SUPI or the 5G-GUTI, the Selected PLMN ID and requested NSSAI, and/or the like. In an example, the AN parameters may comprise establishment cause. The establishment cause may provide the reason for requesting the establishment of an RRC connection. In an example, the registration type may indicate if the UE 100 wants to perform an initial registration (i.e. the UE 100 is in RM-DEREGISTERED state), a mobility registration update (e.g., the UE 100 is in RM-REGISTERED state and initiates a registration procedure due to mobility), a periodic registration update (e.g., the UE 100 is in RM-REGISTERED state and may initiate a registration procedure due to the periodic registration update timer expiry) or an emergency registration (e.g., the UE 100 is in limited service state). In an example, if the UE 100 performing an initial registration (i.e., the UE 100 is in RM-DEREGISTERED state) to a PLMN for which the UE 100 does not already have a 5G-GUTI, the UE 100 may include its SUCI or SUPI in the registration request. The SUCI may be included if the home network has provisioned the public key to protect SUPI in the UE. If the UE 100 received a UE 100 configuration update command indicating that the UE 100 needs to re-register and the 5G-GUTI is invalid, the UE 100 may perform an initial registration and may include the SUPI in the registration request message. For an emergency registration, the SUPI may be included if the UE 100 does not have a valid 5G-GUTI available; the PEI may be included when the UE 100 has no SUPI and no valid 5G-GUTI. In other cases, the 5G-GUTI may be included and it may indicate the last serving AMF 155. If the UE 100 is already registered via a non-3GPP access in a PLMN different from the new PLMN (e.g., not the registered PLMN or an equivalent PLMN of the registered PLMN) of the 3GPP access, the UE 100 may not provide over the 3GPP access the 5G-GUTI allocated by the AMF 155 during the registration procedure over the non-3GPP access. If the UE 100 is already registered via a 3GPP access in a PLMN (e.g., the registered PLMN), different from the new PLMN (i.e. not the registered PLMN or an equivalent PLMN of the registered PLMN) of the non-3GPP access, the UE 100 may not provide over the non-3GPP access the 5G-GUTI allocated by the AMF 155 during the registration procedure over the 3GPP access. The UE 100 may provide the UE's usage setting based on its configuration. In case of initial registration or mobility registration update, the UE 100 may include the mapping of requested NSSAI, which may be the mapping of one or more S-NSSAI of the requested NSSAI to the S-NSSAIs of the configured NSSAI for the HPLMN, to ensure that the network is able to verify whether the S-NSSAI(s) in the requested NSSAI are permitted based on the subscribed S-NSSAIs. If available, the last visited TAI may be included in order to help the AMF 155 produce registration area for the UE. In an example, the security parameters may be used for authentication and integrity protection. requested NSSAI may indicate the network slice selection assistance information. The PDU session status may indicates the previously established PDU sessions in the UE. When the UE 100 is connected to the two AMF 155 belonging to different PLMN via 3GPP access and non-3GPP access then the PDU session status may indicate the established PDU session of the current PLMN in the UE. The PDU session(s) to be re-activated may be included to indicate the PDU session(s) for which the UE 100 may intend to activate UP connections. A PDU session corresponding to a LADN may not be included in the PDU session(s) to be re-activated when the UE 100 is outside the area of availability of the LADN. The follow on request may be included when the UE 100 may have pending uplink signaling and the UE 100 may not include PDU session(s) to be re-activated, or the registration type may indicate the UE 100 may want to perform an emergency registration).

As per claim 3, Talebi teaches:
The method of claim 1, wherein the configuration update command message comprises a configuration update indication information element comprising a registration requested bit, the registration requested bit being set to indicate that registration is requested. (e.g.; ¶ 0129; In an example, the new AMF 155 may send to the UE 100 a registration accept 955 (comprising: 5G-GUTI, registration area, mobility restrictions, PDU session status, allowed NSSAI, [mapping of allowed NSSAI], periodic registration update timer, LADN information and accepted MICO mode, IMS voice over PS session supported indication, emergency service support indicator, and/or the like). In an example, the AMF 155 may send the registration accept message to the UE 100 indicating that the registration request has been accepted. 5G-GUTI may be included if the AMF 155 allocates a new 5G-GUTI. If the AMF 155 allocates a new registration area, it may send the registration area to the UE 100 via registration accept message 955. If there is no registration area included in the registration accept message, the UE 100 may consider the old registration area as valid. In an example, mobility restrictions may be included in case mobility restrictions may apply for the UE 100 and registration type may not be emergency registration. The AMF 155 may indicate the established PDU sessions to the UE 100 in the PDU session status. The UE 100 may remove locally any internal resources related to PDU sessions that are not marked as established in the received PDU session status. In an example, when the UE 100 is connected to the two AMF 155 belonging to different PLMN via 3GPP access and non-3GPP access then the UE 100 may remove locally any internal resources related to the PDU session of the current PLMN that are not marked as established in received PDU session status. If the PDU session status information was in the registration request, the AMF 155 may indicate the PDU session status to the UE. The mapping of allowed NSSAI may be the mapping of one or more S-NSSAI of the allowed NSSAI to the S-NSSAIs of the configured NSSAI for the HPLMN. The AMF 155 may include in the registration accept message 955 the LADN information for LADNs that are available within the registration area determined by the AMF 155 for the UE. If the UE 100 included MICO mode in the request, then AMF 155 may respond whether MICO mode may be used. The AMF 155 may set the IMS voice over PS session supported Indication. In an example, in order to set the IMS voice over PS session supported indication, the AMF 155 may perform a UE/RAN radio information and compatibility request procedure to check the compatibility of the UE 100 and RAN radio capabilities related to IMS voice over PS. In an example, the emergency service support indicator may inform the UE 100 that emergency services are supported, e.g., the UE 100 may request PDU session for emergency services. In an example, the handover restriction list and UE-AMBR may be provided to NG-RAN by the AMF 155).

As per claim 4, Talebi teaches:
The method of claim 1, further comprising: transmitting, from the UE, towards the network entity of the current PLMN, a PDU session request. (e.g. the current PLMN, a PDU session request; ¶ 0129)

Claims 5-8 are apparatus claims corresponding to method claims 1-4 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

As per claim 9, Talebi teaches:
A method (Abstract) comprising: 
receiving, at a user equipment (UE), a configuration update command message from a network entity of a current public land mobile network (PLMN), the configuration update command message comprising an updated closed access group (CAG) information list; in an instance in which the configuration update command message is received via a particular CAG cell, an entry for the current PLMN in the CAG information list includes an indication that the UE is only allowed to access PLMNs via CAG cells, an allowed CAG list for the current PLMN in the received CAG information list does not include CAG identification information, (e.g. allowed to access PLMNs via CAG cells; ¶ 0238) and 
the UE has not requested or established an emergency protocol data unit (PDU) session with the current PLMN, entering a deregistered PLMN search state and applying a PLMN selection process based on the updated CAG information list; and in an instance in which the configuration update command message is received via a particular CAG cell, the entry for the current PLMN in the CAG information list includes an indication that the UE is only allowed to access the current PLMN via CAG cells, the allowed CAG list for the current PLMN in the received CAG information list does not include CAG identification information, and the UE has requested or established an emergency PDU session with the current PLMN, performing a local release of all PDU sessions except for the emergency PDU session. (e.g.; ¶ 0176; In an example, the AMF 155 may send to the SMF 160, an N11 message 1215, e.g., Nsmf_PDUSession_CreateSMContext request (comprising: SUPI or PEI, DNN, S-NSSAI, PDU session ID, AMF 155 ID, request type, N1 SM container (PDU session establishment request), user location information, access type, PEI, GPSI), or Nsmf_PDUSession_UpdateSMContext request (SUPI, DNN, S-NSSAI, PDU session ID, AMF 155 ID, request type, N1 SM container (PDU session establishment request), user location information, access type, RAT type, PEI). In an example, if the AMF 155 may not have an association with the SMF 160 for the PDU session ID provided by the UE 100 (e.g. when request type indicates initial request), the AMF 155 may invoke the Nsmf_PDUSession_CreateSMContext request, but if the AMF 155 already has an association with an SMF 160 for the PDU session ID provided by the UE 100 (e.g. when request type indicates existing PDU session), the AMF 155 may invoke the Nsmf_PDUSession_UpdateSMContext request. In an example, the AMF 155 ID may be the UE's GUAMI which uniquely identifies the AMF 155 serving the UE 100. The AMF 155 may forward the PDU session ID together with the N1 SM container containing the PDU session establishment request received from the UE 100. The AMF 155 may provide the PEI instead of the SUPI when the UE 100 has registered for emergency services without providing the SUPT. In case the UE 100 has registered for emergency services but has not been authenticated, the AMF 155 may indicate that the SUPI has not been authenticated).

As per claim 10, Talebi teaches:
The method of claim 9, further comprising: in an instance in which the configuration update command message is received via a non-CAG cell, the entry for the current PLMN in the CAG information list includes an indication that the UE is only allowed to access PLMNs CAG cells, the allowed CAG list for the current PLMN in the received CAG information list does not include CAG identification information, and the UE has not requested or established an emergency PDU session with the current PLMN, entering the deregistered PLMN search state and applying the PLMN selection process based on the updated CAG information list. (e.g., the entry for the current PLMN in the CAG information list; ¶ 0176)

As per claim 11, Talebi teaches:
The method of claim 10, further comprising: in an instance in which the configuration update command message is received via a non-CAG cell, the entry for the current PLMN in the CAG information list includes an indication that the UE is only allowed to access PLMNs CAG cells, the allowed CAG list for the current PLMN in the received CAG information list does not include CAG identification information, and the UE has requested or established an emergency PDU session with the current PLMN, performing the local release of all PDU sessions except for the emergency PDU session. (e.g., the entry for the current PLMN in the CAG information list; ¶ 0176).

Claims 12-14 are apparatus claims corresponding to method claims 9-11 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.



Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Prados-Garzon, Jonathan, et al. "5G Non-Public Networks: Standardization, Architectures and Challenges." IEEE Access 9 (2021): 153893-153908. Provides: Fifth Generation (5G) is here to accelerate the digitization of economies and society, and open up innovation opportunities for verticals. A myriad of 5G-enabled use cases has been identified across disparate sectors like tourism, retail industry, and manufacturing. Many of the networks of these use cases are expected to be private networks, that is, networks intended for the exclusive use of an enterprise customer. This article provides an overview of the technical aspects in private 5G networks. We first identify the key requirements and enabling solutions for private 5G networks. Then, we review the latest 3rd Generation Partnership Project (3GPP) Release 16 capabilities to support private 5G networks. Next, we provide architecture proposals for single site private networks, including the scenario in which the radio access network (RAN) is shared. Afterwards, we address mobility and multi-site private 5G network scenarios. Finally, we identify key challenges for private 5G networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641